ORDER
The North Carolina State Bar, authorized by Chapter 84 of the North Carolina General Statutes to regulate and supervise attorneys practicing law in this State, has petitioned this Court, in the exercise of its inherent power, to authorize and direct the North Carolina State Bar to implement a comprehensive Interest On Lawyers’ Trust Accounts (IOLTA) program; and it appearing to the Court from the petition that the legal needs of only a small percentage of those people qualifying for legal assistance are being met, that access to the legal system is necessary to the maintenance of public trust and confidence in the administration of justice, and that mandatory participation in the State Bar’s IOLTA program by the eligible active members of the North Carolina State Bar would likely provide substantial increased revenue to fund legal services for the poor in North Carolina and to advance the program’s purposes of increasing access to justice and facilitating the administration of justice; and it further appearing that this matter is a proper subject for the exercise of this Court’s inherent power to supervise and regulate conduct of members of the Bar; Now, therefore, in the exercise of its inherent power to supervise and regulate the conduct of attorneys in this State, the Supreme Court of North Carolina does hereby order, based upon the premises set forth in the State Bar’s petition, that the North Carolina State Bar implement a comprehensive IOLTA program consistent with the purposes expressed in the existing North Carolina State Bar Plan for Interest on Lawyers’ Trust Accounts, and that all active members of the North Carolina State Bar who maintain general client trust accounts in North Carolina participate in the program effective January 1, 2008.
By order of the Court in Conference, this 11th day of October, 2007.
s/Hudson. J. For the Court